Citation Nr: 0948095	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  00-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for the residuals of a 
head injury.  

4.  Entitlement to service connection for an acquired 
psychiatric disability.  

5.  Entitlement to service connection for memory loss.  

6.  Entitlement to service connection for migraine headaches.  

7.  Entitlement to service connection for seizures.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for a right shoulder 
disability.  

10.  Entitlement to service connection for residuals of a 
urinary tract infection.  

11.  Entitlement to service connection for sinusitis.  

12.  Entitlement to service connection for bilateral hearing 
loss.  

13.  Entitlement to service connection for blurred vision.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1978 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of a Department of Veterans 
Affairs Regional Office (RO).  This matter was remanded in 
July 2004.

During the pendency of this claim, the Veteran claimed 
entitlement to service connection for a scar, claimed as due 
to residuals of a head injury.  This is referred to the RO 
for appropriate action.  

In a February 2009 rating decision, the RO granted 
entitlement to service connection for tinnitus and 
hemorrhoids.  The grant of service connection constituted a 
full award of the benefit sought on appeal as to these 
issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  To date, neither the Veteran nor his 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.

The issues of entitlement to service connection for a right 
knee disability, residuals of a head injury, an acquired 
psychiatric disability, memory loss, migraine headaches, 
seizures, neck disability, right shoulder disability, 
residuals of a urinary tract infection, sinusitis, bilateral 
hearing loss, and blurred vision are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on 
his part.


FINDING OF FACT

Low back disability had its onset in service


CONCLUSION OF LAW

Low back disability was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the grant of service connection for low back disability, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the remaining issues 
will be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  In August 2007 correspondence, the RO specifically 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further 
discussion of VCAA compliance is therefore not required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran contends that he is entitled to service 
connection for a low back disability.  Upon review of the 
evidence of record, the Board finds that the evidence is at 
least in equipoise regarding this matter.  As such, affording 
the Veteran the full benefit of the doubt, the Board finds 
that service connection is warranted for a low back 
disability.  When a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records demonstrate that he 
was seen on numerous occasions for low back pain during his 
military service.  A July 1979 treatment record notes that 
the Veteran was treated for complaints of diffuse back pain.  
The Veteran was diagnosed with myospasms of the lumbosacral 
area and noted to have disk problems.  Another July 1979 
treatment record notes that the Veteran was complaining of 
low back pain.  Range of motion was found to be slightly less 
than normal, and the Veteran was diagnosed with low back pain 
and a slipped disk.  The Veteran was again treated for low 
back pain in November 1979.  Finally, while the Veteran's 
July 1980 separation examination notes that the Veteran's 
spine was normal at the time of separation, a physical 
therapy note from June 1980 or July 1980 (the date is not 
entirely legible) indicates that the Veteran injured his back 
in 1979 and that he now suffered from chronic low back pain.  

While the above evidence suggests that the Veteran may have 
suffered from a chronic low back disability during his 
military service, this fact is not clear, as there is no 
evidence of low back treatment for approximately 19 years 
after separation from service.  According to a December 1999 
VA treatment record, which is the first post-service evidence 
of back pain in the record, the Veteran was complaining of 
back pain of unknown origin.  X-ray examination revealed 
degenerative disease limited to the L4-5 intervertebral 
spaces with a Grade 2 or 3 anterolisthesis.  

The Veteran was afforded a VA examination for his low back 
disability in July 2004.  The examiner diagnosed the Veteran 
with a spondylolisthesis with a spondylolysis, at the L4-5 
vertebrae.  The examiner opined that this condition was 
secondary to a herniated disc that was "probably" present 
prior to the Veteran's enlistment with the military and 
aggravated after his military service.  No rationale was 
provided for this opinion.  

The Veteran was afforded an additional VA examination of the 
low back in September 2007.  The examiner noted that the 
Veteran was treated in June 1980 for an exacerbation of low 
back pain.  There was also evidence of two prior back strains 
and a mention of a slipped disk in the Veteran's service 
treatment records.  The Veteran reported persistent low back 
pain since this time.  The examiner concluded that an opinion 
as to whether this condition was at least as likely as not 
related to the Veteran's military service could not be 
offered without resorting to mere speculation.  The examiner 
noted that while there was evidence of back treatment during 
military service, there was no evidence of treatment for 
nearly 20 years after separation from active duty.  

The Veteran was afforded an additional VA examination of the 
low back in October 2008.  The Veteran reported suffering 
from recurrent low back pain since leaving active duty.  The 
examiner diagnosed the Veteran with lumbar spondylosis with 
spondylolisthesis, at the L4-5 level.  The examiner opined 
that this condition was most likely an advanced form of the 
condition affecting the Veteran during active military 
service, and as such, was related to military service.  

The Board finds that the above evidence is at least in 
equipoise, demonstrating that the Veteran is entitled to 
service connection for a low back disability.  The Veteran's 
service treatment records demonstrate that the Veteran was 
treated on numerous occasions for low back pain, including up 
until his separation from active duty.  In addition, the 
October 2008 VA examiner specifically concluded that it was 
more likely than not that the Veteran's current low back 
disability was related to his active duty.  

The Board recognizes that the July 2004 VA examiner concluded 
that the Veteran's spinal condition preexisted military 
service and was aggravated after military service.  However, 
the Veteran's spine was found to be normal upon enlistment in 
July 1978, and there was no notation of a preexisting back 
condition.  Because no disability of the spine was clinically 
noted on the Veteran's entrance examination, the Veteran was 
presumed physically sound.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The examiner did not indicate what evidence was 
relied on in determining that this was a preexisting 
disability.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that he is entitled to service 
connection.  38 U.S.C. § 5107(b).  As such, the Veteran's 
claim of entitlement to service connection for a low back 
disability is granted. 


ORDER

Entitlement to service connection for a low back disability 
is granted.  


REMAND

The Board remanded the Veteran's claim in July 2004 so, among 
other reasons, that the Veteran's Social Security 
Administration (SSA) records could be obtained and 
incorporated into the claims file.  This directive was not 
accomplished on remand.  Stegall v. West, 11 Vet. App. 268 
(1998) (a remand confers upon the claimant, as a matter of 
law, the right to compliance with the remand directives).  

VA has a duty to obtain SSA records when they may be 
relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
AMC/RO should contact the SSA and obtain and associate with 
the claims file copies of the Veteran's records regarding SSA 
benefits, including the complete medical records upon which 
any decision was based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).  

The Board recognizes that the AMC has made at least eleven 
attempts to obtain the Veteran's SSA records.  However, 
efforts to obtain the requested records should be ended only 
if it is concluded that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
As of yet, VA has not received a response from SSA indicating 
that the records do not exist or that they are unavailable.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
that the custodian does not have them.  38 C.F.R. 
§ 3.159(c)(2).  Because these are Federal records, if they 
cannot be located or no such records exist, the Veteran 
should be notified in writing.  38 C.F.R. § 3.159(e).  All 
actions to obtain the requested records should be documented 
fully in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
claims.  If any benefit sought is not 
granted, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


